DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 119-173 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-5, 7-14 and 17 of U.S. Patent No. 10,945,054 in view of claim 3 of US Patent no. 10, 945,055.
Although the claims at issue are not identical, they are not patentably distinct from each other because said the claims of the instant application is merely a broad version of said claims 1-5, 7-14 and 17 of U.S. Patent No. 10,945,054 in view of claim 3 of US Patent no. 10, 945,055.





Claim 119 of Application no. 17/300,099
Claim 1 of US Patent no. 10,945,054 and claim 3 of US Patent no. 10,945,055
An intelligent subsystem is operable by a wireless network, wherein the intelligent subsystem comprises:
(a) a microprocessor; (b) a display that is variable or adjustable in size;
wherein the display is foldable or stretchable, (c) a radio transceiver; and 
wherein the radio transceiver comprising bandwidth of 4G or bandwidth greater than 4G, wherein the radio transceiver comprises one or more first electronic components, (d) a user-specific security control or a user-specific authentication control.
An intelligent subsystem is coupled by a wireless network or a sensor network, wherein the intelligent subsystem comprises: (a) a system-on-a-chip (SoC); wherein the system-on-a-chip (SoC) comprises a microprocessor and/or a graphic processor, (b) a foldable display; and (c) a radio transceiver or a sensor module, wherein the radio transceiver or the sensor module comprises one or more first electronic components, wherein the system-on-a-chip (SoC) is coupled with (i) the foldable display and (ii) the radio transceiver or the sensor module, wherein the intelligent subsystem further comprises a user-specific security control or a user-specific authentication.
radio transceiver is a 5G radio transceiver or a higher than 5G bandwidth radio transceiver.


	Regarding claims 120, 134, 148, 162, Mazed discloses an internet firewall (see
claim 2 of US 10,945,054).
Regarding claims 121, 135, 147, Mazed discloses a biometric sensor (see claim
14 of US 10,945,054).
Regarding claims 122, 136, 150, 163, Mazed discloses a super-capacitor or a
fuel-cell (see claim 17 of US 10,945,054).
Regarding claims 123, 137, 151, 164, Mazed discloses a first set of computer
implementable instructions to understand a voice command or an audio signal in a
natural language, wherein the said first set of computer implementable instructions is
stored in one or more non-transitory storage medias (see claim 5 of US 10,945,054).
Regarding claims 124, 138, 152, 165, Mazed discloses a second set of computer
implementable instructions to provide learning or intelligence to the intelligent subsystem in response to a user’s interest or a-user’s preference, wherein the said
second set of computer implementable instructions is stored in one or more non-
transitory storage medias (see claim 7 of US 10,945,054).
Regarding claims 125, 139, 153, 166, Mazed discloses wherein the second set of
computer implementable instructions further comprises artificial intelligence (see claim 7

Regarding claims 126, 140, 154, 167, Mazed discloses wherein the second set of
computer implementable instructions further comprises fuzzy logic (col. 12, lines 9-10 of
US 10,945,054).
Regarding claims 127, 141, 155, 168, Mazed discloses a third set of computer
implementable instructions to provide an automatic search on an internet in response to
the user’s interest or the user’s preference, wherein the said third set of computer
implementable instructions is stored in one or more non-transitory storage medias (see
claim 8 of US 10,945,054).
	Regarding claims 128, 142, 156, 169, Mazed discloses a module selected from
the group consisting of a software as a radio module, an ultra-wideband module and a
millimeter wave radio module, wherein (i) the software as the radio module comprises
one or more second electronic components, (ii) the ultra-wideband module comprises
one or more third electronic components, (iii) the millimeter wave radio module
comprises one or more fourth electronic components (see claim 9 of US 10,945,054).
Regarding claims 129, 143, 157, 170, Mazed discloses an electronic module
selected from the group consisting of a video compression module, a content over-IP
module, a video conference over-IP module, a three-dimensional (3-D) video
conference over-IP module, a voice-to-text conversion module and a text-to-voice
conversion module, wherein (i) the content over-IP module comprises one or more fifth
electronic components, (ii) the video conference over-IP module comprises one or more
sixth electronic components, (iii) the three- dimensional (3-D) video conference over-IP
module comprises one or more seventh electronic components, (iv) the voice-to-text

voice conversion module comprises one or more ninth electronic components (see
claim 10 of US 10,945,054).

Regarding claims 130, 144, 158, 171, Mazed discloses a fourth set of computer
implementable instructions to provide a service selected from the group consisting of
content over-IP, video conference over-IP, three-dimensional (8-D) video conference
over-IP, voice-to-text conversion and text-to-voice conversion, wherein the said fourth
set of computer implementable instructions is stored in one or more non-transitory
storage medias (see claim 12 of US 10,945,054).
	Regarding claims 131, 145, 159, 172, Mazed discloses wherein the intelligent
subsystem is sensor-aware or context-aware (see claim 13 of US 10,945,054).
Regarding claims 132, 146, 160, 173, Mazed discloses wherein the intelligent
subsystem provides a peer-to-peer transaction (col. 17, lines 42-43 of US 10,945,054).
Regarding claims 133, 149, 161 Mazed further discloses a near-field
communication device (see claim 3 of US 10,945,054).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


under 35 U.S.C. 103 as being unpatentable over Hack et al. US 2003/0109286 in view
of Smetters at al. US 7,937,089.
Regarding claim 119, Hack et al. discloses in Fig. 2, an intelligent subsystem is operable by a wireless network, wherein the intelligent subsystem comprises:
(a) a microprocessor 103 (paragraphs 0026, 0037); (b) a display that is variable or adjustable in size wherein the display is foldable 110 (paragraph 0011, 0049) or stretchable, (c) a radio transceiver 104; and wherein the radio transceiver comprising bandwidth of 4G (paragraph 0032) or bandwidth greater than 4G, wherein the radio transceiver comprises one or more first electronic components (paragraph 0033).
	Hack does not specifically disclose a user-specific security control or a user-
specific authentication control.
Smetters discloses the well-known user-specific security control or a user-
specific authentication control (col. 6, line 54 to col. 7, line 2).
Before the effective filling date of the claimed invention, it would have been
obvious to an artisan to include the well-known user-specific security control or a user-
specific authentication control taught by Smetters in the system of Hack.
One of ordinary skill in the would have been motivated to do that in order to
enhance the security control of the intelligent subsystem.
Regarding claims 120, 134, 148, 162, Smetters discloses an internet firewall (col. 14, lines 44-55).
	Regarding claims 121, 135, 147, Smetters discloses a biometric sensor or a near-field communication device (col. 6, line 54 to col. 7, line 2).

subsystem is sensor-aware (Fig. 11; col. 6, line 54 to col. 7, line 2), or context-aware.
Regarding claims 133, 149, 161 Hack further discloses a near-field
communication device 112 (paragraph 0036).
 
5.	Claims 122-123, 136-137, 150-151, 163-164 are rejected under 35 U.S.C. 103 as
being unpatentable over Hack et al. US 2003/0109286 in view of Smetters at al. US
7,937,089 and further in view of Sivertsen et al. US 2008/0037727.
Regarding claims 122, 136, 150, 163, Hack and Smetters does not specifically
disclose a super-capacitor or a fuel-cell.
Sivertsen et al. discloses the well-known super-capacitor (0019).
Before the effective filling date of the claimed invention, it would have been
obvious to an artisan to include the well-super-capacitor taught by Sivertsen in the
system of Hack.
One of ordinary skill in the would have been motivated to do that in order to
provide the power for the intelligent subsystem.
Regarding claims 123, 137, 151, 164, Sivertsen discloses a first set of computer
implementable instructions to understand a voice command or an audio signal ina
natural language, wherein the said first set of computer implementable instructions is
stored in one or more non-transitory storage medias. (paragraphs 0007-0008).

6.	Claims 132, 146, 160, 173 are rejected under 35 U.S.C. 103 as being
unpatentable over Hack et al. US 2003/0109286 in view of Smetters at al. US 7,937,089

Regarding claims 132, 146, 160, 173, Hack and Smetters does not specifically
disclose wherein the intelligent subsystem provides a peer-to-peer transaction.
Wilmes et al. discloses the well-known peer-to-peer transaction (paragraph
0012).
Before the effective filling date of the claimed invention, it would have been
obvious to an artisan to include the well- peer-to-peer transaction taught by Wilmes in
the system of Hack and Smetters.
One of ordinary skill in the would have been motivated to do that in order to
provide the transaction between the devices.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a)	Chung et al. US Publication no. 2006/0222364. Fault localization apparatus for
optical line in WDM passive optical network
b)	Effenberger US Publication no. 2008/0037990. Asymmetric PON with multiple
return channels
c)	Guignard et al. Publication no. US 2010/0034535. Method for managing the
connection in an optical access network
d)	Yan et al. U.S. Publication no. 2009/0096676. Durable wideband antenna
fabricated on low resistivity silicon substrate


the examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding
is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-
direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


DT
3/11/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637